DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/04/2021.
Claims 1-20 are pending claims; Claims 1, 8 and 15 are independent claims. This action is made Final. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claims for the benefit of U.S. Patent application No. 15/149,146 filed on 05/08/2016 (now U.S. Patent No. 10,545,652) which claims for the benefit of U.S. Patent application No. 12/976858 (now U.S. Patent No. 9,363,579) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on 06/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent numbers: 10545652 & 9363579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
As the result, the previous double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2010/0303440 A1; hereinafter as Lin) in view of Barsook et al. (US 2010/0082585 A1; hereinafter as Barsook) further in view of Wessel et al. (US 2008/0007570 A1; hereinafter as Wessel).

As to claims 1, 8, and 15, Lin teaches:

requesting a content item for viewing (see Fig. 3A and [0049]; step 302 – a request for a media program is transmitted from the user computer 102 to the media server 110); 
receiving a plurality of thumbnails, each thumbnail associated with a point in the content item; (see Fig. 5 and [0058]-[0059]; series of images are presented in the thumbnail 502, the seek preview version of the media program used for the thumbnails may be provided to the user computer, each thumbnail correspond to a version of the media program at the temporal location – interpreting as time point); 
playing, in a user interface, the content item starting at a first point (see Fig. 4 and [0055]; control 418 indicates the temporal location of the frames currently being depicted or played by the MPP 252); 
receiving at a viewing progress bar in the user interface a selection at a second point in the content item, the second point corresponding to first content of the content item; (see Figs. 4-5 and [0056]-[0058]; the user enters a seek command by selecting control 418 from the current temporal location and moving it to another arbitrarily chosen temporal location within the media program.  Furthermore, Fig. 4 shows the first position, Fig. 5 shows the second position after the user has moved the control 418, see [0058]); 
responsive to receiving the selection: presenting, in the user interface, a subset of the plurality of thumbnails and the content item played (see Fig. 7 and ¶ 0053; the media program that is played back), the subset arranged based on a predetermined order and including a thumbnail associated with the second point, (see Fig. 5 and [0058]; thumbnail corresponding to the position of the control 418, Fig. 5 shows thumbnail associated with the second time point; see further [0065]; it is possible for the control 418 to be manipulated past the media buffer progress indicator 420 and to have the appropriate frames or thumbnails rendered next to the 
receiving in the user interface user input indicating a third point in the content item (see Fig. 5 and [0056]-[0058]; the user can move/drag the control 418 from the second temporal location and moving it to another arbitrarily chosen temporal location within the media program which could be from the second location to the third location); and 
responsive to the receiving the user input indicating the third point in the content item: seeking to the third point in the content item while presenting one or more subsets of the plurality of thumbnails, the one or more subsets of the plurality of thumbnails reflecting one or more portions of the content item that appear during the seeking, wherein each subset of the plurality of thumbnails corresponds to a respective portion of the content item that appears during the seeking and is arranged based on the predetermined order (see Fig. 5 and [0056]-[0062]; as the control 418 is moved during the seek command/request, a series of images are presented in the thumbnail 502.  Fig. 6 shows preview media frames correspond to media frames therefore are arranged chronologically), wherein when second content of the content item is presented at a fourth point occurring during the seeking, at least one thumbnail of the one or more subsets of the plurality of thumbnails is presented with the second content of the content item at the fourth point, and reflects the second content of the content item at the fourth point during the seeking ([0058] discloses as the user grabs the control 418 and moves it along the progress bar 422, a series of images are presented in the thumbnail 502). 	Lin appears to teach wherein the thumbnail associated with the second point is displayed differently than the remainder of the thumbnails in the subset (Figure 5 shows the first thumbnail in the series is displayed at the top which is different than the remainder of the thumbnails in the series). However, Lin does not explicitly disclose:

In the same field of endeavor as the claimed invention (i.e., graphical user interface), Barsook discloses displaying a subset of the plurality of thumbnails, the subset comprising a thumbnail associated with the second time point (see Figs. 2a, 2b and ¶¶ 0022-0023; thumbnails 250 references seek points at various time offsets of the currently playing video allowing a viewer to quickly seek through the video by glancing at the thumbnails and clicking on a desired section of the video.  ¶ 0025; a seek bar might indicate the currently selected thumbnail and seek position within the playback duration defined by the thumbnail), wherein one or more thumbnails associated with content preceding the first content are displayed to the left of the thumbnail associated with the second point (see Fig. 2a, 2b and ¶ 0025; fades away thumbnail displayed to the left of the currently selected thumbnail denoted with downward and upward facing triangles), and one or more thumbnails associated with content following the first content are displayed to the right of the thumbnail associated with the second point (see Fig. 2a, 2b and ¶ 0025; non-fades away thumbnail displayed to the right of the currently selected thumbnail denoted with downward and upward facing triangles), and wherein the thumbnail associated with the second point is displayed differently than the one or more thumbnails associated with the content associated with the content preceding the first content and the one or more thumbnails associated with the content following the first content (see Fig. 2a, 2b and ¶ 0025; the currently selected thumbnail denoted with downward and upward facing triangles );
Both are analogous art because they both are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin to include the seek bar having the selected thumbnail displayed differently than other thumbnails as taught by Barsook to display the thumbnail associated with a second point differently than the remainder of the thumbnails in the subset as claimed.  One would be motivated to make such a combination is to allow easy selection and viewing of video media content that interests a viewer without requiring undue effort from the viewer (see Barsook [0006]).
Additionally, Wessel also discloses displaying a subset of the plurality of thumbnails, the subset comprising a thumbnail associated with the second time point (see Figs. 3A, 3B and [0070]; the subset comprises thumbnail associated with the second time point 336 and thumbnails associated with other time points in the video content 332, 334, 338, 340), wherein one or more thumbnails associated with content preceding the first content are displayed to the left of the thumbnail associated with the second point, and one or more thumbnails associated with content following the first content are displayed to the right of the thumbnail associated with the second point, and wherein the thumbnail associated with the second point is displayed differently than the one or more thumbnails associated with the content associated with the content preceding the first content and the one or more thumbnails associated with the content following the first content (see Fig. 3B and [0070]; the display position 336 represents the current user selection point and is displayed in a larger size relative to the other display positions).
Both are analogous art because they both are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of 

As to claims 2, 9, and 16, the rejection of claim 1 is incorporated. Lin, Barsook and Wessel further teach wherein the user input is a drag gesture (Lin: see Figs. 5, 6 and [0058], [0061]; the thumbnail changes its appearance as it is dragged across the progress bar 422).  

As to claims 4, 11, and 18, the rejection of claim 1 is incorporated. Lin, Barsook and Wessel further teach wherein the predetermined order is a chronological order (Lin: see Fig. 5 and [0056]-[0062]; as the control 418 is moved during the seek command/request, a series of images are presented in the thumbnail 502.  Fig. 6 shows preview media frames correspond to media frames therefore are arranged chronologically.  Wessel: see Fig. 3B and ¶ 0028; scrolling the local selector may treat the first scene and the last scene as chronologically ordered).  
Both are analogous art because they both are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin to include the navigation bar having the thumbnails arranged in chronological order as claimed.  One would be motivated to make such a combination is to indicate to the user the currently selected position, thus, enhance user experience with the playback user interface (see Wessel [0070]).

As to claims 5, 12, and 19, the rejection of claim 1 is incorporated. Lin, Barsook and Wessel further teach wherein the thumbnail associated with the second point is amplified in size as compared to the remainder of the thumbnails in the subset (Wessel: see Fig. 3B and [0070]; the display position 336 represents the current user selection point and is displayed in a larger size relative to the other display positions).  
Both are analogous art because they both are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin to include the navigation bar having the thumbnail associated with a current time point displayed in bigger size compared to other thumbnails in the set as claimed.  One would be motivated to make such a combination is to indicate to the user the currently selected position, thus, enhance user experience with the playback user interface (see Wessel [0070]).

As to claims 7 and 14, the rejection of claim 1 is incorporated. Lin, Barsook and Wessel further teach the content item is a video item, and each of the first, second third and fourth time points corresponds to a particular time within the video item (Lin: [0058] discloses as the user grabs the control 418 and moves it along the progress bar 422, a series of images are presented in the thumbnail 502; [0058], [0061]; the thumbnail changes its appearance as it is dragged across the progress bar 422;  see [0065]; after the user has found a seek preview frame representing a portion of the media program of interest, the user may command the MPP 252 to begin the progressive downloading process anew from the temporal position nearest the selected frame).  

Claims 3, 6, 10, 13, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin, Barsook and Wessel further in view of Arriola (US 2012/0079421 A1; hereinafter as Arriola).

As to claims 3, 10, and 17, the rejection of claim 1 is incorporated. Lin, Barsook and Wessel further teach dynamically updating the thumbnails based on the drag gesture (Lin: [0058] discloses as the user grabs the control 418 and moves it along the progress bar 422, a series of images are presented in the thumbnail 502; [0058], [0061]; the thumbnail changes its appearance as it is dragged across the progress bar 422).  
However, Lin, Barsook and Wessel do not appear to teach the dynamically updating is based on a magnitude of the drag gesture.
Arriola teaches receiving in a user interface a drag gesture (see Fig. 6 and [0107]; manipulation input through the stretchable cursor 402), the drag gesture having magnitude and a direction (see Fig. 6 and [0061], [0083]-[0085], [0105], [0108]; distance/length and direction), and dynamically updating[the thumbnails based on a magnitude of the drag gesture (see Fig. 6 and [0061], [0088]; the scroll speed is based on direction and length/distance of the cursor).
Both references are analogous art because they are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin as modified by Barsook/Wessel to include the navigation input having distance/length and direction as taught by Arriola to provide a navigation input having a magnitude as its attribute as claimed.  One would be motivated to make such a combination is to provide improve usability, reliability, and accuracy of the electronic device (see Arriola [0005]).  This is true since Lin discloses the feature of seeking to the third time point in the video content item at a first speed in a first direction based on the user gesture (see Lin Fig. 5 and [0058]; thumbnail corresponding to the position of the control 418, Fig. 5 shows thumbnail associated with the second time point; see further [0065]; it is possible for the control 418 to be manipulated past the media buffer progress indicator 420 and to have the appropriate frames or thumbnails rendered next to the control 418.  Fig. 6 shows preview media frames correspond to 

As to claims 6, 13, and 20, the rejection of claim 1 is incorporated. Lin, Barsook, Wessel and Arriola further teach presenting an indicator indicating the magnitude and a direction of the drag gesture, the magnitude represented visually by how far the indicator extended, the indicator displayed adjacent to the thumbnail that is displayed at the larger size (Wessel: see Fig. 3B and [0070]; the display position 336 represents the current user selection point and is displayed in a larger size relative to the other display positions. Arriola: see Fig. 6 and [0061], [0088]; the scroll speed is based on direction and length/distance of the cursor; Fig. 4 and [0088] the stretchable cursor can be displayed with a cursor direction 408 that represents a direction from the starting point 404 to the ending point 406).
Both references are analogous art because they are directed to the claimed invention (i.e., graphical user interface for media playback).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the navigation bar of Lin as modified by Wessel to include the navigation input having distance/length and direction as taught by Arriola to provide a navigation input having a magnitude as its attribute representation displayed on the navigation bar as claimed.  One would be motivated to make such a combination is to provide improve usability, reliability, and accuracy of the electronic device (see Arriola [0005]).  This is true since Lin discloses the feature of seeking to the third time point in the video content item at a first speed in a first direction based on the user gesture (see Lin Fig. 5 and [0058]; thumbnail corresponding to the position of the control 418, Fig. 5 shows thumbnail associated with the second time point; see further [0065]; it is possible for the control 418 to be manipulated past the media buffer progress .

Response to Arguments
Applicant’s arguments with respect to claims filed on 06/04/2021 have been considered but are moot in new grounds of rejection.
Applicants’ remark that Lin does not teach the amended features because Lin discloses a number of disadvantages recited in paragraphs 0017-0018 (see Remark page 10).

In response, the examiner respectfully disagrees and notes that the disadvantages disclosed in Lin’s paragraphs 0017-0018 are the disadvantages of the prior art of Lin’s invention.  Paragraphs 0017-0018 are directed to the background of Lin’s invention and Lin’s invention is to overcome those disadvantages. Nonetheless, the claims are now rejected under new grounds of invention where Barsook reference is now providing the teaching of the amended features as rejected supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Barletta et al (US 2007/0168413 A1) – a method and system for quickly and interactively browsing digital multimedia content such as video, audio, and/or text data with the aid of a user-driven, speed-dependent browsing process (see ¶ 0024).  A dynamic presentation scheme of the digital content depending on the speed of browsing and different semantic levels, an effective and intuitive manual user interaction pattern and non-linear navigation pattern for emulating coarse-grained page leafing (see ¶ 0025).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179